                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINJ1.i!.,E:i) IN 0~. ENpOURT (/)
                          NORTHERN DIVISION            Ok _ _ll_L1 I ~lt
                                                             p,~Jt•~r A Moore, Jr., Clerk
                       NO. 2: 18-CR-00004-BO-l               lJ~. OlstrlctCourt
                                                             ·:>~1t::;m District of NC
UNITED STATES OF AMERICA

             v.

CHRISTIAN LAVAR BURTON


                                ORDER .OF FORFEITURE

        WHEREAS,    pursuant     to       the   entry     of    a   Memorandum    of     Plea

Agreement by the. defendant on May 7,                     2018,     and the defendant's

guilty plea to an offense in violation of 21 U.S.C.                           §   846,   the

Court    finds     that   the   following           property is      hereby   forfeitable

pursuant to 21 U.S.C. § 853,                to wit:       $1,800.00 in United States
                                      ~



Currency, an amount representing proceeds the defendant obtained

directly or indirectly as a result of the said offense and for

which the United States may forfeit substitute assets;

        It is hereby ORDERED, ADJUDGED and DECREED:

        1.   That pursuant to 21 U.S.C.               §   853(a), the defendant shall

forfeit $1,800.00 to the United States as property constituting or

derived from proceeds obtained, directly or indirectly, as a result

of the said offenses.

        2.   That pursuant to Rule 32.2(e)                     of the Federal Rules of

Criminal Procedure, the United States may move to amend this Order



                                                1
at any time to substitute specific property to satisfy this Order

of Forfeiture in whole or in part.

      3.     That any and all forfeited funds shall be deposited by

the   U.S.   Department   of     Justice       or    the   U.S.   Department   of    the

Treasury, as soon as located or recovered, into the U.S. Department

of Justice's Assets Forfeiture Fund or the U.S. Department of the

Treasury's Assets    Forfeiture        Fund in accordance with 28               U.S. C.

§ 524(c) and 21 U.S.C. § 881(e).
                                                                                           /

      4.     That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is DIRECTED to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment,    as required by Fed.            R.   Crim.   P.   32.2(b) (4) (B).    In

accordance with Fed.      R.   Crim.   P.      32.2 (b) (4) (A),    this Order shall

be final as to the defendant upon entry.



      SO ORDERED, this    _:z_   day of November, 2018.




                                    ~"'·°T:
                                         ~:riCt
                                       TRRENCEW:BO'iLE
                                       Chief, United States
                                       Judge




                                           2
